Title: To Thomas Jefferson from Edmund Bacon, 17 June 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 17th. June 1808
                  
                  We this day start the box of Harness for Washington, I find we shall have dirt enough to raise the second Levil of the Garden nearly as high as the one done. I am Going on fast as possople With the Garden. Mr. Maddox begins on munday with the stone stable, I dont recollect Nothing more at Present but Remaine your Obedient St.
                  
                     E Bacon 
                     
                  
               